Order filed June 10, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00260-CV
                                   ____________

                       WILLIAMS M. WALLS, Appellant

                                         V.

                      HARRIS COUNTY, ET AL, Appellee


                     On Appeal from the 80th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2009-20004A

                                    ORDER

      This is an appeal from a judgment signed December 20, 2013. The notice of
appeal was due March 20, 2014. See Tex. R. App. P. 26.1. Appellant, however,
filed his notice of appeal on April 1, 2014, a date within 15 days of the due date for
the notice of appeal. A motion for extension of time is necessarily implied when
the perfecting instrument is filed within fifteen days of its due date. Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to
extend time to file the notice of appeal. While an extension may be implied,
appellant is still obligated to come forward with a reasonable explanation to
support the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974
S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).
       Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before June 20, 2014. See Tex. R. App. P.
26.3;10.5(b). If appellant does not comply with this order, we will dismiss the
appeal. See Tex. R. App. P. 42.3.



                                            PER CURIAM


Order filed , .